DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 03/01/2021 has been entered and fully considered. Claims 1, 3-5, 7-9 remain pending in the application, where claims 1, 5 have been amended. New claims 22- 32 have been added.

Election/Restrictions (from Lee Hwa)

2- Newly submitted claims 23-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention originally filed and the invention of claims 23-32 are directed to distinct species, as set forth in the restriction request mailed on 11/04/2020. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different structures.  The originally filed invention comprises the waveguide with two coated first and second end facets vs. a waveguide with “a second end having a second DBR formed therein” and a possible a first facet having a first distributed Bragg reflector (DBR) formed therein. The two structures are not obvious structures of each other. Therefore, the inventions are mutually exclusive.

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
3- Examiner has considered applicants’ proposed amendments and acknowledges they overcome/moot the 35 USC 112(b) rejection of the previously pending claims as set forth in the non-final office action mailed on 1/28/2021. The above rejections are therefore withdrawn.

4- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Meyer, Oh and Yoshimura et al. (US Patent No. 6693736) and Kawakami et al. (US PGPUB 2019/0221999).


Claim Rejections - 35 USC § 103

5- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6- Claims 1, 5, 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meyer (PGPUB No. 2016/0359298) and Oh (PGPUB No. 2010/0238962), in view of Yoshimura (US Patent No. 6693736) and Kawakami (US PGPUB 2019/0221999).
As to amended claim 1, Meyer teaches a highly stable semiconductor laser (Figs. 2-4, Abstract), comprising: 
a laser cavity (¶ 39, laser cavity in Fig. 2) comprising an active narrow-ridge waveguide (Abstract and ¶ 13, 18, 30 for ex.; the active laser ridge 203/204/205/206/207 under the grating layer 209) and having a first end comprising a reflective facet and a second end comprising a reflective facet (the two ends of the ridge waveguide present necessarily a reflection due to the difference of refractive indexes between the laser cavity and the outside).
Meyer does not teach explicitly the first end comprising a first facet coated with a first dielectric spacer and a first highly reflective metal and a second end comprising a second facet coated with a second dielectric spacer and a second highly reflective metal (the two ends of the ridge waveguide present necessarily a reflection due to the difference of refractive indexes between the laser cavity and the outside); the first and second highly reflective metals preventing light from being transmitted from the ends of the laser cavity and being fed back into the laser cavity following interactions with external optical elements the first and second metal ends to be highly reflective preventing light transmitted from being transmitted from the ends of the laser cavity and being fed back into the laser cavity following interactions with external optical elements, even though this latter appears to be a mere intended use necessarily consequent to the reflectivity of the facets.
See MPEP ¶ 2134 Sect. I. B-D). For ex. Yoshimura teaches an optical module (Abstract and Figs. 1-10 for ex.) where a channel laser waveguide comprising a dielectric multilayer reflecting film is formed at the two end surfaces to create a resonator structure (Col. 20 ll. 59- Col. 21 l. 5). Moreover, Kawakami teaches a laser waveguide device (Figs. 1-21 and Abstract) wherein each reflecting end face is disclosed as comprising dielectric film and a metal film (Claim 1).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the laser of Meyer according to the recommendations of Oh, Yoshimura and Kawakami so that he first end comprising a first facet coated with a first dielectric spacer and a first highly reflective metal and a second end comprising a second facet coated with a second dielectric spacer and a second highly reflective metal; the first and second highly reflective metals preventing light from being transmitted from the ends of the laser cavity and being fed back into the laser cavity following interactions with ), and of preventing light feedback due to reflections from external optical components to reenter the cavity and negatively or destructively alter the modal and oscillatory structure and functioning of the cavity.

As to amended claim 5 and new claim 22, the combination of Meyer, Oh, Yoshimura and Kawakami teaches highly stable semiconductor laser according to claim 1.
Moreover, Meyer teaches wherein the laser is an interband cascade laser (ICL), the active narrow-ridge waveguide being formed from an ICL wafer material that includes: an n+ -GaSb substrate; an n-InAs/AlSb superlattice bottom clad on an upper surface thereof of the substrate; a bottom GaSb separate confinement layer (SCL) on an upper surface of the bottom clad; at least one active gain stage on an upper surface of the bottom GaSb SCL; an n-InAs/AlSb superlattice top clad on an upper surface of the active gain stage; an n+-InAs or n+-InAsSb top contact layer on an upper surface of the top clad; the active narrow ridge waveguide further including sidewalls of the narrow ridge etched to a depth below the at least one active stage of the first ICL wafer and further including a dielectric layer deposited on the sidewalls of the ridge and a metallization layer deposited on the upper surface of the ridge to provide a top electrical contact; wherein the n+-InAs or n+-InAsSb top contact layer, the n-InAs/AlSb superlattice top clad layer, and the active gain stages of a second ICL wafer material adjacent to the active waveguide are etched away to form a passive waveguide (the top grating layer 209) that runs parallel to a predefined portion of the active narrow ridge waveguide with the etch stopping near the top of the bottom GaSb SCL so as to leave an n+-GaSb substrate, an n-InAs/AlSb superlattice bottom clad, and some or all of the bottom GaSb separate confinement layer (See structure in Figs. and 2-4 and ¶49-56 for ex.).;
wherein the passive waveguide further comprises a ridge formed by etching the sidewalls of the passive waveguide to a depth stopping near the top of the n-InAs/AlSb superlattice bottom clad or near the bottom of the bottom GaSb SCL; and wherein a predetermined fraction of light from the laser cavity is controllably passed from the active waveguide to the passive waveguide via evanescent coupling when the light passes through the active narrow-ridge waveguide and (New Claim 22) The highly stable semiconductor laser according to claim 5, further comprising: a top GaSb SCL situated between an upper surface of the active gain stages and the n-InAs/AlSb superlattice top clad; the top GaSb SCL also being etched to form the passive waveguide (¶ 49-56 for ex.; in addition the mode coupling between the laser cavity and the grating layer necessarily present by evanescence and of which the spectral signature is controlled by the type of the gratings)

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (see the relevant references cited in the Notice of References here attached).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886